Title: From George Washington to Patrick Henry, 1 March 1779
From: Washington, George
To: Henry, Patrick


Sir,
Head Quarters Middlebrook—1st March 1779.

You will perceive by my passport of this date, to the Schooner Argyle, Magnus Crosbie master, that I have granted her Protection to proceed to Hampton Road in Virginia, with Necessaries and 150 Guineas in Specie for the use of the British Prisoners at Fort Frederick and Winchester.
I have to request that your Excellency will give directions for the proper reception of the Necessaries and Specie in some of the Bay craft (and for the Schooner Argyle to be immediately dismissed) and that the several Articles be conveyed under a proper Escort and in the most expeditious manner to Alexandria or George Town on the Potowmack, and from thence to Fort Frederick and Winchester to the British Prisoners at those places. I have the honor to be Your Excellency’s Most obedient Servant
Go. Washington
 